                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

GLENDA JEAN WALLACE,                         )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )          Case No. CIV-19-027-SPS
                                             )
ANDREW M. SAUL,                              )
Commissioner of the Social                   )
Security Administration, 1                   )
                                             )
                      Defendant.             )

                                 OPINION AND ORDER
       The claimant Glenda Jean Wallace requests judicial review of a denial of benefits

by the Commissioner of the Social Security Administration pursuant to 42 U.S.C. § 405(g).

She appeals the Commissioner’s decision and asserts that the Administrative Law Judge

(“ALJ”) erred in determining she was not disabled. For the reasons set forth below, the

Commissioner’s decision is AFFIRMED.

                       Social Security Law and Standard of Review

       Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if h[er] physical or mental impairment or impairments are of such severity that



 1
   On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. In accordance
with Fed. R. Civ. P. 25(d), Mr. Saul is substituted for Nancy A. Berryhill as the Defendant in this
action.
[s]he is not only unable to do h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy[.]” Id. § 423 (d)(2)(A). Social security regulations

implement a five-step sequential process to evaluate a disability claim. See 20 C.F.R.

§§ 404.1520, 416.920.2

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th

Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Secretary of Health & Human Services, 933 F.2d 799, 800



 2
   Step one requires the claimant to establish that she is not engaged in substantial gainful activity.
Step two requires the claimant to establish that she has a medically severe impairment (or
combination of impairments) that significantly limits her ability to do basic work activities. If the
claimant is engaged in substantial gainful activity, or her impairment is not medically severe,
disability benefits are denied. If she does have a medically severe impairment, it is measured at
step three against the listed impairments in 20 C.F.R. Part 404, Subpt. P, App. 1. If the claimant
has a listed (or “medically equivalent”) impairment, she is regarded as disabled and awarded
benefits without further inquiry. Otherwise, the evaluation proceeds to step four, where the
claimant must show that she lacks the residual functional capacity (“RFC”) to return to her past
relevant work. At step five, the burden shifts to the Commissioner to show there is significant
work in the national economy that the claimant can perform, given her age, education, work
experience, and RFC. Disability benefits are denied if the claimant can return to any of her past
relevant work or if her RFC does not preclude alternative work. See generally Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).

                                                 -2-
(10th Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality

of evidence must take into account whatever in the record fairly detracts from its weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                Claimant’s Background

       The claimant was fifty-two years old at the time of the administrative hearing

(Tr. 34, 258). She has a high school education and has worked as a daycare worker, glass

inspector, cashier II, ice cream server, grocery stock clerk, fast food manager trainee,

cashier stocker, cafeteria food service worker, and sandwich maker (Tr. 26, 308). The

claimant alleges that she has been unable to work since January 11, 2015, due to migraine

headaches, swelling in her feet, a bulging disc, high blood pressure, anemia, acid reflux,

depression, arthritis in her knees, and carpal tunnel syndrome (Tr. 307-08).

                                   Procedural History

       On January 29, 2015, the claimant applied for disability insurance benefits under

Title II of the Social Security Act, 42 U.S.C. §§ 401-434, and for supplemental security

income benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-85 (Tr. 12,

258-82).    Her applications were denied.         ALJ Dierdre O. Dexter conducted an

administrative hearing and determined that the claimant was not disabled in a written

opinion dated January 19, 2018 (Tr. 12-27). The Appeals Council denied review, so the

ALJ’s written opinion represents the Commissioners’ final decision for purposes of this

appeal. See 20 C.F.R. §§ 404.981, 416.1481.



                                            -3-
                        Decision of the Administrative Law Judge

       The ALJ made her decision at step five of the sequential evaluation. She found that

the claimant had the residual functional capacity (“RFC”) to perform light work as defined

in 20 C.F.R. §§ 404.1567(b), 416.967(b) with the following non-exertional limitations:

(i) simple, routine, and repetitive tasks, but not at a fast-paced production rate, (ii) regular

breaks of at least fifteen minutes every two hours, (iii) occasional interaction with

supervisors as needed to receive work instructions, (iv) can work in proximity to co-

workers, but should have no more than occasional direct work interaction with co-workers,

(v) never interact with the general public, and (vi) no more than ordinary and routine

changes in the work setting or duties (Tr. 17-18). The ALJ then concluded that although

the claimant could not return to her past relevant work, she was nevertheless not disabled

because there was work she could perform in the national economy, e. g., merchandise

marker, electrical accessory assembler, and bakery racker (Tr. 25-27).

                                           Review

       The claimant contends that the ALJ erred by failing to: (i) properly analyze the

consultative opinions of Dr. Easley and Dr. Bryant, (ii) properly evaluate and account for

her pain, (iii) include all of her limitations in the RFC and in the hypothetical question

posed to the vocational expert (“VE”), (iv) provide a narrative discussion describing how

the evidence supports her RFC, and (v) account for her obesity. The Court finds these

contentions unpersuasive for the following reasons.

       The ALJ found that the claimant had the severe impairments of disorder of the spine,

obesity, depression, and anxiety, but that her gastroesophageal reflux disease (“GERD”)

                                              -4-
and hypertension were non-severe (Tr. 15). The relevant medical records reveal that the

claimant was sporadically treated for hypertension and GERD through Muscogee Nation

providers between October 2012 and February 2017 (Tr. 486-518, 616-24, 679-712). As

to her back pain, the review of symptoms section from a treatment note dated January 31,

2017, denotes back pain but there was not a corresponding diagnosis and the claimant was

not treated for pain (Tr. 684-88). At a follow-up appointment on February 14, 2017, the

claimant reported bilateral ankle swelling and back pain (Tr. 679-82). On physical exam,

the claimant had trace non-pitting edema in her legs and 1+ non-pitting edema in her ankles

(Tr. 681). X-rays of the claimant’s thoracic spine taken that day revealed mild

intervertebral disc space narrowing of the midthoracic spine with endplate sclerosis and

marginal osteophytes, all of which were described as “degenerative changes.” (Tr. 683).

X-rays of the claimant’s lumbar spine also taken that day revealed mild degenerative

spondylosis and facet arthrosis changes and mild intervertebral disc space narrowing from

L2-3 to L5-S1, all of which were also described as “degenerative changes.” (Tr. 678). By

February 23, 2017, the claimant’s ankle edema had resolved, she rated her pain at four on

a ten-point scale, and she denied decreased mobility (Tr. 673-77).

       As to her mental impairments, various providers performed mental status

examinations between October 2012 and March 2017, all of which were normal (Tr. 487-

517, 676-707).    Jarvis Thompson, a licensed professional counselor at CREOKS,

established an initial mental health treatment plan on July 17, 2015, which included

diagnoses of moderate, recurrent depression with psychosis and generalized anxiety

disorder (Tr. 636-47). A CREOKS medication record indicates that Dr. Werlla prescribed

                                            -5-
anti-psychotic medication in August 2015, which was discontinued at an unknown date,

but the record does not contain any treatment notes from Dr. Werlla (Tr. 647). At an

appointment on December 8, 2015, for issues unrelated to her disability claim, the

claimant’s provider noted she was talking to herself and staring at the ceiling but was fully

oriented (Tr. 709-10).

       Dr. Kobel conducted a consultative mental status examination of the claimant on

May 29, 2015 (Tr. 585-89). She observed that the claimant presented as fatigued and

depressed with a restricted affect but had a very cooperative attitude (Tr. 585-88). She

administered the Montreal Cognitive Assessment (“MOCA”), the results of which

suggested a normal level of cognitive functioning (Tr. 587). She found the claimant’s

memory, attention, and concentration were intact; her speech was normal; and her thought

processes were logical, linear, and goal-directed (Tr. 588). Dr. Kobel noted the claimant

provided appropriate responses to questions related to judgment, insight, and abstraction

(Tr. 588). Dr. Kobel’s impression was “no diagnosis,” but she indicated the claimant had

a “[history of] Depression, now described as ‘situational.’” (Tr. 588).

       On December 14, 2015, Dr. Bryant conducted a consultative mental status

examination of the claimant (Tr. 650-53). The claimant reported that she experienced daily

auditory hallucinations, which she suggested might be a sign of schizophrenia (Tr. 650).

When describing the claimant’s daily activities in his report, Dr. Bryant noted her reporting

was so poor that he could not tell what she could do (Tr. 651). He also noted the claimant

said “very quickly” that she could manage her own benefits because she could pay utilities

and rent and buy necessities (Tr. 652). Dr. Bryant indicated that the claimant had

                                             -6-
schizophrenia and that her thought processes were seriously compromised, but when she

focused, her test performance was approximately at the average IQ level (Tr. 653).

       Dr. Easley conducted a disability examination of the claimant on December 17,

2015 (Tr. 655-60). Dr. Easley observed the claimant was cooperative, fully oriented, and

had a flat affect (Tr. 656). He noted the claimant conversed well but mumbled to herself

when not actively addressed (Tr. 656). Dr. Easley also observed that the claimant was able

to climb onto the exam table and rise from a sitting position without difficulty (Tr. 657).

On physical examination, Dr. Easley found no edema in the claimant’s extremities, muscle

strength of 4/5 in her upper extremities and 5/5 in her lower extremities, bilateral grip

strength of 4/5, full rotation in her wrists, full range of motion in her right wrist hinge, and

reduced range of motion in her left wrist hinge (Tr. 657-59). As to her back, he found mild

tenderness to palpation in her thoracic spine, a positive straight leg raise test on the right at

forty-five degrees, full extension, limited flexion, and full lateral flexion (Tr. 657-58). Dr.

Easley assessed the claimant with bipolar disorder with psychotic features, hypertension,

posttraumatic stress disorder (“PTSD”), and back pain (Tr. 657).

       State Agency physician Dr. Bell reviewed the record on December 29, 2015 and

found the claimant could perform the full range of medium work in light of her severe

spine disorder and non-severe gastrointestinal disorder (Tr. 119-20).             State agency

psychologist Dr. Farrell reviewed the record on January 7, 2016 and found the claimant’s

severe mental impairments moderately limited her ability to perform daily activities,

maintain social functioning, and maintain concentration, persistence, or pace (Tr. 117).



                                               -7-
       At the administrative hearing, the claimant testified that she was unable to work

because of swelling in her left arm, back pain, foot pain, high blood pressure, and urinary

frequency (Tr. 62-63). She further testified that her left wrist swells if she uses it too much,

she sometimes drops things from her left hand, and has numbness and tingling in her left

middle and index fingers (Tr. 45, 71). The claimant stated that she treats her pain with

over the counter medication (Tr. 74). As to specific limitations, the claimant stated that

she could stand for twenty minutes before needing to sit, sit for two hours total in thirty-

minute increments, and walk one-half of a block before she gets “short of breath.” (Tr. 63,

69-70).

       In her written opinion at step two, the ALJ rejected Dr. Bryant’s schizophrenia

diagnosis and Dr. Easley’s bipolar disorder and PTSD diagnoses because they were

inconsistent with the treating records from CREOKS (Tr. 15). At step four, the ALJ

summarized the medical evidence, including the claimant’s treatment for hypertension, the

x-rays of her spine, her obesity, and all the consultative examinations (Tr. 18-24). In

discussing the opinion evidence, the ALJ concluded that Dr. Bryant offered no functional

limitations and determined that his examination findings were inconsistent with Dr.

Kobel’s consultative mental status examination, the claimant’s MOCA score, her widely

varying responses to his questions, her reports to other providers, and the totality of the

medical record (Tr. 22). Similarly, after thoroughly summarizing Dr. Easley’s consultative

examination, the ALJ determined he offered no functional limitations that contradicted the

RFC (Tr. 22-23). The ALJ gave the reviewing opinions of Dr. Bell and Dr. Farrell partial

weight, finding the medical evidence supported greater limitations (Tr. 24-25).

                                              -8-
       “An ALJ must evaluate every medical opinion in the record, although the weight

given each opinion will vary according to the relationship between the disability claimant

and the medical professional. . . . An ALJ must also consider a series of specific factors in

determining what weight to give any medical opinion.” Hamlin v. Barnhart, 365 F.3d

1208, 1215 (10th Cir. 2004), citing Goatcher v. United States Department of Health &

Human Services, 52 F.3d 288, 290 (10th Cir. 1995). The pertinent factors include the

following: (i) the length of the treatment relationship and the frequency of examination;

(ii) the nature and extent of the treatment relationship, including the treatment provided

and the kind of examination or testing performed; (iii) the degree to which the physician’s

opinion is supported by relevant evidence; (iv) consistency between the opinion and the

record as a whole; (v) whether or not the physician is a specialist in the area upon which

an opinion is rendered; and (vi) other factors brought to the ALJ’s attention which tend to

support or contradict the opinion. See Watkins v. Barnhart, 350 F.3d 1297, 1300-01 (10th

Cir. 2003), citing Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001). The ALJ’s

treatment of the consultative examining opinions, as described above, meets these

standards.

       As to Dr. Easley’s opinion, the claimant contends that the ALJ failed to account for

all the limitations in his opinion, particularly her reduced grip strength and her reduced

range of motion in her left wrist hinge, but this is not borne out in the opinion as the ALJ

noted Dr. Easley’s findings regarding the claimant’s arms, wrists, and hands (Tr. 23). The

claimant further contends that the ALJ failed to weigh Dr. Easley’s opinion, but does not

point to any limitations Dr. Easley identified that the ALJ did not adopt. Thus, remand to

                                             -9-
expressly assign a weight to his opinion is not warranted. See Keyes-Zachary v. Astrue,

695 F.3d 1156, 1163 (10th Cir. 2012) (ALJ’s failure to assign a specific weight to a

consulting examiner’s opinion was harmless where the opinion was generally consistent

with the ALJ’s residual functional capacity findings). The claimant also contends that the

ALJ should have recontacted Dr. Easley for clarification because his assessment was

incomplete; however, there is no basis in the record for this assumption. If the ALJ had

doubts as to any of the evidence, she could have recontacted Dr. Easley to clear it up, see

20 C.F.R. § 404.1520b(b), 416.920b(b) (“[I]f after considering the evidence we determine

we cannot reach a conclusion about whether you are disabled, we will determine the best

way to resolve the inconsistency or insufficiency . . . We may recontact your medical

source.”), but she was under no obligation to do so, as the claimant implies.

        Regarding Dr. Bryant’s opinion, the claimant argues that the ALJ formed her own

medical opinion by rejecting his schizophrenia diagnosis and ignored his opinion that the

claimant’s thought processes were seriously compromised. As stated above, the ALJ

rejected Dr. Bryant’s schizophrenia diagnosis because it was inconsistent with the

treatment notes from CREOKS, which is an appropriate basis to reject his diagnosis. The

claimant correctly points out that the ALJ did not specifically mention Dr. Bryant’s

statement about her thought processes being seriously compromised. However, such

statement is a clinical observation rather than a medical opinion, and because Dr. Bryant

did not indicate what, if any, functional limitations resulted from the claimant’s

compromised thought processes, the ALJ was not required to specifically discuss this

statement. See, e. g., Moua v. Colvin, 541 Fed. Appx. 794, 797-98 (10th Cir. 2013) (“Dr.

                                           -10-
Bhakta's treatment notes do not offer any medical opinions concerning [the claimant's]

abilities or limitations. . . Thus, there was no pertinent medical opinion for the ALJ to

weigh.”); 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1) (defining medical opinions as

“judgments about the nature and severity of [a claimant's] impairment(s), including [her]

symptoms, diagnosis and prognosis, what [she] can still do despite impairment(s), and [her]

physical or mental restrictions”). In any event, the ALJ sufficiently summarized Dr.

Bryant’s consultative examination findings, properly noting concerns with his opinion in

contrast to the record related to the claimant’s treatment for mental impairments. “The

record must demonstrate that the ALJ considered all of the evidence, but an ALJ is not

required to discuss every piece of evidence.” Clifton, 79 F.3d at 1009-10. Here, the ALJ

did not recite every one of Dr. Bryant’s examination findings, but she clearly considered

his examination (Tr. 21-23).

       The claimant next contends that the ALJ failed to perform a proper analysis of her

subjective statements of pain. The Commissioner uses a two-step process to evaluate a

claimant’s subjective statements of pain or other symptoms:

       First, we must consider whether there is an underlying medically
       determinable physical or mental impairment(s) that could reasonably be
       expected to produce an individual's symptoms, such as pain. Second . . . we
       evaluate the intensity and persistence of those symptoms to determine the
       extent to which the symptoms limit an individual's ability to perform work-
       related activities . . .




                                           -11-
Soc. Sec. Rul. 16-3p, 2017 WL 5180304, at *3 (October 25, 2017).3 Tenth Circuit

precedent is in accord with the Commissioner’s regulations but characterizes the evaluation

as a three-part test. See, e. g., Keyes-Zachary, 695 F.3d at 1166-67, citing Luna v. Bowen,

834 F.2d 161, 163-64 (10th Cir. 1987).4 As part of the symptom analysis, the ALJ should

consider the factors set forth in 20 C.F.R. § 404.1529(c)(3), including: (i) daily activities;

(ii) the location, duration, frequency, and intensity of pain or other symptoms;

(iii) precipitating and aggravating factors; (iv) the type, dosage, effectiveness, and side

effects of any medication the individual takes or has taken; (v) treatment for pain relief

aside from medication; (vi) any other measures the claimant uses or has used to relieve

pain or other symptoms; and (vii) any other factors concerning functional limitations. See

Soc. Sec. Rul. 16-3p, 2017 WL 5180304, at *7-8. An ALJ’s symptom evaluation is entitled

to deference unless the Court finds that the ALJ misread the medical evidence as a whole.

See Casias, 933 F.2d at 801. An ALJ’s findings regarding a claimant’s symptoms “should

be closely and affirmatively linked to substantial evidence and not just a conclusion in the

guise of findings.” Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) [quotation omitted].


 3
    SSR 16-3p is applicable for decisions on or after March 28, 2016, and superseded SSR 96-7p,
1996 WL 374186 (July 2, 1996). See SSR 16-3p, 2017 WL 5180304, at *1. SSR 16-3p eliminated
the use of the term “credibility” to clarify that subjective symptom evaluation is not an examination
of [a claimant’s] character.” Id. at *2.
 4
    Analyses under SSR 16-3p and Luna are substantially similar and require the ALJ to consider
the degree to which a claimant’s subjective symptoms are consistent with the evidence. See, e. g.,
Paulek v. Colvin, 662 Fed. Appx. 588, 593-4 (10th Cir. 2016) (finding SSR 16-3p “comports” with
Luna) and Brownrigg v. Berryhill, 688 Fed. Appx. 542, 545-46 (10th Cir. 2017) (finding the factors
to consider in evaluating intensity, persistence, and limiting effects of a claimant’s symptoms in
16-3p are similar to those set forth in Luna). The undersigned Magistrate Judge agrees that Tenth
Circuit credibility analysis decisions remain precedential in symptom analyses pursuant to SSR
16-3p.

                                                -12-
The ALJ is not required to perform a “formalistic factor-by-factor recitation of the

evidence[,]” Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000), but simply “recit[ing]

the factors” is insufficient. See Soc. Sec. Rul. 16–3p, 2017 WL 5180304 at *10.

       In this case, the Court finds that the ALJ set out the appropriate analysis, and cited

evidence supporting her reasons for finding that the claimant’s subjective complaints were

not believable to the extent alleged, i. e., she gave clear and specific reasons that were

specifically linked to the evidence in the record.           Specifically, the ALJ noted

inconsistencies between the claimant’s subjective statements and:           (i) Dr. Kobel’s

consultative mental status examination, (ii) her May 2015 diagnosis of benign

hypertension, (iii) Dr. Easley’s consultative examination, (iv) her consistently normal

mental status examinations, and (v) the effectiveness of medication and diet modification

in reducing her blood pressure (Tr. 24). Accordingly, the ALJ’s determination is entitled

to deference and the Court finds no error in analyzing the claimant’s subjective statements.

       The claimant’s final step four contention is that ALJ failed to explain how the RFC

limitations accounted for her impairments, particularly her severe obesity, which she

contends the ALJ ignored at step four. The Court finds the ALJ provided a summarized

discussion of all the relevant evidence in the record, including the claimant’s obesity, and

her opinion clearly indicates that she adequately considered the medical evidence of record

in reaching her conclusions regarding the claimant’s RFC.           Furthermore, the only

suggested limitations in the medical record were those stated by the state reviewing

physicians, which the ALJ adopted, added more restrictive limitations of her own, and still

concluded that the claimant could perform a reduced range of light work. Additionally,

                                            -13-
the claimant did not raise obesity as a severe impairment in her application for benefits or

at the administrative hearing, but more importantly, she does not point to any evidence in

the medical record (or in her testimony for that matter) showing her obesity exacerbated

her other impairments. See Callicoatt v. Astrue, 296 Fed. Appx. 700, 702 (10th Cir. 2008)

(“Without some evidence that her obesity was relevant to her other alleged impairments

during the relevant time frame, the ALJ was not required to consider the claimant's

obesity.”).

       Finally, the claimant contends that the ALJ failed to include all her limitations in

the hypothetical question he posed to the VE, and thus his step five findings are erroneous

as well. Specifically, she asserts that the hypothetical question should have included

limitations on the use of her arms and hands because she exhibited reduced grip strength

bilaterally and reduced range of motion in her left wrist at Dr. Easley’s consultative

examination, and her right wrist was swollen at Dr. Bryant’s consultative examination.

However, as set forth above, the ALJ clearly considered both consultative examinations,

and the claimant does not point to any other evidence to support the limitations she claims.

Accordingly, the ALJ was not required to include additional limitations in her RFC

assessment, or in her hypothetical question posed to the VE. See Qualls, 206 F.3d at 1373

(“We have already rejected [the claimant’s] challenges to the ALJ’s RFC assessment. The

ALJ propounded a hypothetical question to the VE that included all the limitations the ALJ

ultimately included in his RFC assessment. Therefore, the VE’s answer to that question

provided a proper basis for the ALJ’s disability decision.”); see also Adams v. Colvin, 553



                                            -14-
Fed. Appx. 811, 815 (10th Cir. 2014) (“An ALJ does not need to account for a limitation

belied by the record when setting a claimant’s RFC.”), citing Qualls, 206 F.3d at 1372.

       When all the evidence is taken into account, the conclusion that the claimant could

perform a reduced range of light work is thus supported by substantial evidence. See Hill

v. Astrue, 289 Fed. Appx. 289, 293 (10th Cir. 2008) (“The ALJ provided an extensive

discussion of the medical record and the testimony in support of his RFC finding. We do

not require an ALJ to point to ‘specific, affirmative, medical evidence on the record as to

each requirement of an exertional work level before [he] can determine RFC within that

category.’”), quoting Howard v. Barnhart, 379 F.3d 945, 949 (10th Cir. 2004). The gist of

the claimant's appeal is that the Court should re-weigh the evidence and determine her RFC

differently from the Commissioner, which the Court simply cannot do. See Casias, 933

F.2d at 800 (“In evaluating the appeal, we neither reweigh the evidence nor substitute our

judgment for that of the agency.”). See also Corber v. Massanari, 20 Fed. Appx. 816, 822

(10th Cir. 2001) (“The final responsibility for determining RFC rests with the

Commissioner, and because the assessment is made based upon all the evidence in the

record, not only the relevant medical evidence, it is well within the province of the ALJ.”),

citing 20 C.F.R. §§ 404.1527(e)(2); 404.1546; 404.1545; 416.946.

                                        Conclusion

       In summary, the Court finds that correct legal standards were applied, and that the

decision of the Commissioner is supported by substantial evidence. The Commissioner's

decision is therefore hereby AFFIRMED.



                                            -15-
DATED this 25th day of March, 2020.



                        ___________________________________
                        STEVEN P. SHREDER
                        UNITED STATES MAGISTRATE JUDGE




                                -16-
